                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                                CASE NO: 6:18-cr-223-Orl-37TBS

ROSE BETH LITZKY

       Defendant.


                                              ORDER

       This case comes before the Court without a hearing on the United States’ Motion

to Seal Exhibits Regarding Pre-Trial Motions (Doc. 78). Defendant Rose Beth Litzky does

not oppose the motion (Id., ¶ 16).

       Defendant is accused of producing and possessing child pornography (Doc. 1).

She has motioned the Court to suppress statements she made to law enforcement on

three occasions (Doc. 60). The motion raises issues concerning Defendant’s mental

abilities and susceptibility to coercion (Id., at 6-7). The motion is supported by three

psychological evaluations which the Court has permitted Defendant to file under seal

(Docs. 63-64).

       The government has filed a Motion to Exclude Defendant’s Psychiatric Evidence

on Mental Defect and a Response in Opposition to Defendant’s Motion to Suppress

Statements (Docs. 79-80). Now, it is asking the Court for permission to file the following

exhibits under seal:

       (1) A letter dated April 11, 2019, which the defense submitted to the government

by email, where it disclosed a competency evaluation report of Dr. Valerie McClain and

an article about intellectual disabilities.
       (2) An audio recording and transcript of Defendant’s interview by law enforcement

on September 15, 2016. The government represents that these exhibits concern a Child

Protective Team interview regarding allegations of sexual abuse against two minors.

       (3) An audio recording and transcript of Defendant’s interview by law enforcement

on September 15, 2016. The government represents that these exhibits concern

Defendant’s interview by law enforcement where details of the alleged minor victims’

background and graphic details of their sexual abuse were discussed.

       (4) An audio recording and transcript of Defendant’s interview by law enforcement

on February 3, 2017. The government represents that these exhibits concern Defendant’s

interview by law enforcement where details of the alleged minor victims' background and

graphic details of their sexual abuse were discussed.

       (5) Defendant’s mental health evaluation report issued by the U.S. Bureau of

Prisons Forensic Unit Psychologist, on January 3, 2019.

(Doc. 4, ¶¶ 6-10).

       The Court summarized much of the applicable law in its Order granting

Defendant’s motion to seal (Doc. 63). In addition to those authorities, the government

cites the Crime Victim’s Rights Act, 18 U.S.C. § 3771(a)(8) as additional grounds why its

exhibits should be sealed (Doc. 78, ¶ 14).

       The Court is persuaded that Defendant’s privacy interest in her own personal

health information outweighs the public’s right of access to this judicial proceeding. The

Court is also persuaded that the information the government intends to file concerning the

alleged victims is of such a personal, private, and sensitive nature that it should be sealed

to protect the victims’ right to privacy. Accordingly, the motion is GRANTED. The Clerk




                                             -2-
shall accept the government’s exhibits described above for filing UNDER SEAL. The

Clerk shall maintain these exhibits under seal until further order of the Court.

       DONE and ORDERED in Orlando, Florida on May 15, 2019.




Copies furnished to:

       Counsel of Record
       Rose Beth Litzky




                                             -3-
